Case 1?9-cv-10381-RMB-KMW Document 105 Filed 10/18/18 Page 1 of 1 Page|D: 1265

 

 

COMEGNO

LAW GROUF’. P.C_

JEFFREY R. CACCESE, ESQUIRE
MEMBER NJ AND PA BARS

October 18, 2018

VIA ELECTRONIC FILING

Honorable Renee M. Bumb, U.S.D.J.

United States District Court, District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse

4“‘ and Cooper Streets

Camden, New Jersey 08101

RE: Smith v. NJEA, et al
Case No: 1:18cv10381 (RMB/KMW)

Dear Judge Bumb:

52| PLl-:ASANT VAL\_EY AvENuE
MOORESTOWN, NJ 08057
888.3|3.4332

856.234.4| 14
856.234.4262 FAX
coMEGNoLAW.coM

This firm represents Kingsway Regional School District Board of Education (hereinafter
“Kingsway”) in the above-captioned matter. In that regard, Kingsway’s co-defendants in this case,
Clearview Regional School District Board of Education (hereinafter “Clearview”) and the
Harrison ToWnship Board of Education (hereinafter “Harrison”) filed cross-claims ostensibly
against all co-defendants in this case, Which Would be due October 19, 2018. While there is no
reason to believe that the cross-claims could apply to Kingsway, in an abundance of caution and
understanding that there is a hearing regarding the Motion for Preliminary lnjunction and
Defendant’s Motion to Dismiss scheduled for October 30, 2018, Kingsway is seeking a two (2)
week extension to file a responsive pleading. If the request is granted, Kingsway’s response would
be due on November 2, 2018. Counsel for both Clearvievv and Harrison, Andrew Li, has consented

to Kingsway’s request for this extension of time.
Thank you for your considerations in this regard.

Very truly yours,

     

I' ZI

JRC/lrf
CC: All Counsel (via ECF notification)
Jason Schimpf, Business Administrator (via email)

‘.";"'" EY R. CACCESE, ESQUIRE

